Citation Nr: 1421492	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, also claimed as due to ionizing radiation exposure.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

4.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

5.  Entitlement to an effective date prior to August 26, 2008 for service connection for PTSD.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.M.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from April 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, September 2010, and September 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in White River Junction, Vermont, Cleveland, Ohio, and Detroit, Michigan, respectively.  The September 2009 RO decision denied the Veteran's petition to reopen previously denied service connection claims for a skin disorder, bilateral hearing loss, and tinnitus.  The September 2010 RO decision awarded service connection for PTSD and assigned an initial rating and effective date.  The September 2012 RO decision denied entitlement to TDIU.  The Veteran timely appealed all three decisions. 

In May 2012, the Veteran had a hearing before a Decision Review Officer (DRO).  He had a February 2014 videoconference hearing before the undersigned.  Both hearing transcripts are of record.  

Review of the Virtual VA electronic folder (efolder) includes the February 2014 hearing transcript; no additional pertinent documents are associated with either the Virtual VA or VBMS efolders. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a skin disorder, bilateral hearing loss, tinnitus, higher initial rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1995 decision, the RO denied entitlement to service connection for a skin condition.  

2.  Additional evidence received since the February 1995 RO decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a skin condition.

3. In an unappealed February 2005 decision, the RO denied entitlement to service connection for hearing loss and tinnitus.  

4.  Additional evidence received since the February 2005 RO decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claims, and raises a reasonable possibility of substantiating the claims of service connection for hearing loss and tinnitus.

5.  On August 26, 2008, the Veteran submitted a petition to reopen a service connection claim for PTSD based upon new and material evidence.

6.  In support of his petition to reopen, the Veteran submitted copies of an August 27, 1955 newspaper article and United States District Court Final Docket report from 1955, which verified the occurrence of his non-combat stressor.

7.  Prior to August 26, 2008, the Veteran had not submitted enough information and evidence for VA to locate the above evidence.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the February 1995 RO decision, and the claim of service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received since the February 2005 RO decision, and the claims of service connection for hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The December 2005 RO decision denying service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  The criteria for the assignment of an effective date prior to August 26, 2008, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The petitions to reopen previously denied service connection claims for a skin condition, hearing loss, and tinnitus are reopened.  Discussion of VA's duty to notify and assist is not necessary for these claims.  

The issue for an earlier effective date for PTSD arises from the Veteran's disagreement with the initial effective date assignment.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required for downstream issues such as assignment of an effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, a March 2010 notification letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Id.  A remand for additional notification about how to substantiate the claim is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained relevant post-service VA treatment records and private treatment records.  The Social Security Administration (SSA) was contacted, but they issued a negative response in January 2012.  As the claim concerns evidence of record prior to August 26, 2008, a VA medical examination or opinion is not relevant to the claim.  38 C.F.R. § 3.159(d).   

The only service treatment record (STR) available is the Veteran's April 1956 separation examination.  The STRs were presumably destroyed in a fire.  (See October 1994 and July 2005 National Personnel Records Center (NPRC) responses).  The Veteran had prior notice of the missing STRs in November 2004.  

When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Lastly, the Veteran does not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO or Board hearings.  The Board finds that he is not prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 


II.  Petitions to reopen for new and material evidence

In February 1995, the RO denied entitlement to service connection for a skin condition.  The Veteran did not appeal, nor did he submit additional pertinent evidence within a year of the decision.  The February 1995 decision is final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  In February 2005, the RO denied entitlement to service connection for hearing loss and tinnitus.  The Veteran did not appeal, nor did he submit additional pertinent evidence within a year of the decision.  The February 2005 decision is also final.  Id.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is defined as existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).



(a) Skin condition

The evidence available at the last final prior adjudication in February 1995 included the May 1956 separation examination and the Veteran's assertion that he had in-service ionizing radiation exposure.  

The newly submitted evidence includes written statements and oral testimony from the Veteran and updated VA treatment records.  At the February 2014 hearing, the Veteran detailed that he had an intermittent skin disorder beginning in service.  The Veteran is presumed credible in his reports supporting his petition to reopen.  Justus, 3 Vet. App. at 513.  VA treatment records from September 2005 show that the Veteran had a cyst on his wrist.  VA treatment records from December 2007 include complaints about a leg rash.  Again, the Veteran's service treatment records are missing, and the Board has heightened duties to assist the Veteran.  Given the missing service treatment records and low threshold for finding new and material evidence, the Board finds the Veteran's reports new and material to reopen the claim of service connection for a skin disorder.  Shade, 24 Vet. App. 110; 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

In summary, the petition to reopen the previously denied service connection claim for a skin disorder is granted, to the limited extent of reopening the claim.  The underlying issue of service connection for a skin disorder is addressed in the remand section below.  

(b) Tinnitus and bilateral hearing loss

The available evidence at the last final prior adjudication in February 2005 was the May 1956 separation examination and December 2004 VA audiology examination report.  The separation examination showed that the Veteran had normal hearing upon whisper voice testing.  The December 2004 VA audiology examination reported included a negative opinion based, in part, on an absence of in-service noise exposure.  

Newly submitted evidence includes VA audiology records showing that the Veteran reported noise exposure from cannon fire close to his right ear.  In April 2011, the Veteran submitted a clarifying report.  He affirmed that he had tinnitus and hearing problems beginning in service.  He listed several sources of acoustic trauma experienced in service and denied a post service history of acoustic trauma.  At the May 2012 DRO and February 2014 Board hearings, he reported having significant in-service noise exposure.  

Again, the Veteran is presumed credible in his reports supporting his petitions to reopen.  Justus, 3 Vet. App. at 513.  The Board finds the Veteran's reports of in-service noise exposure and continuing tinnitus and hearing problems to meet the low threshold for finding new and material evidence.  Shade, 24 Vet. App. 110; 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

In summary, the petition to reopen the previously denied service connection claims for hearing loss and tinnitus are granted, to the limited extent of reopening the claims.  The underlying issues of service connection for hearing loss and tinnitus are addressed in the remand section below.  


III.  Entitlement to an earlier effective date for the award of service connection and assignment of an initial rating for PTSD.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155.

The Veteran submitted a petition to reopen the previously denied service connection claim for PTSD in a document date stamped by VA on August 26, 2008.  The claim was last previously denied in a December 2005 RO decision.  Following the RO decision, the Veteran did not submit any information or evidence which could be construed as an informal claim or notice of disagreement with the December 2005 RO decision and it is a final decision.  Id.; 38 C.F.R. § 20.201.  The Veteran does not otherwise contend that he filed a formal or informal claim prior to August 26, 2008.  

Rather, the Veteran contends that the newly obtained 1955 United States District Court Docket report is a newly submitted service department record as contemplated by 38 C.F.R. § 3.156(c).  Under 38 C.F.R. § 3.156(c), if VA receives official service department records that had not been associated with the claims file when the claim was originally adjudicated, the claim will be reconsidered.  38 C.F.R. § 3.156(c).  The types of records covered by this provision include service records related to the claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(i).  An award made based at least in part on such new records is effective the date entitlement arose or date VA received the previously denied claim.  38 C.F.R. § 3.156(c)(3); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  

The newly submitted United States District Court Docket record is clearly not a service department record for the purposes of 38 C.F.R. § 3.156(c).  A service department refers exclusively to a military branch of the Armed Forces, and if the regulation had intended to encompass any Federal agency, the regulation would have used a term broader than one referring solely to the U.S. Armed Forces.  To define "service department" to include any branch of the Federal government, to include U.S. District Courts, is too far a stretch.

The Board also notes that even if the Federal court docket record could be considered a service department record, the newly submitted service department records exception would not apply to records that VA could not have obtained when it decided the claim because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  (Briefly, the Board notes the claim was filed after the amendment to 38 C.F.R. § 3.156(c) and the amendment applies.  See 71 Fed. Reg. 52455, September 6, 2006).  

Here, careful review of the Veteran's October 1994 statements refers to the criminal proceedings, which substantiate the stressor, as a court martial.  The Veteran even recognized his memory lapse as to the details of the stressor as he stated "I don't remember any of the dates of these [stressor related] occurances.  I do apologize for my vagueness."  In his July 2005 stressor statement, the Veteran again referred to the criminal proceedings as a court martial taking place in San Francisco, California.  

The evidence submitted in connection with the previous claims does not include sufficient information for VA to have located the United States District Court records substantiating the Veteran's stressor, nor even to put VA on notice that a Federal District Court was involved.  The Veteran's statements clearly reference a court martial, not a civilian criminal proceeding.  At the February 2014 hearing, the Veteran acknowledged difficulty in locating the records due to his vague recollections.  It was only when the Veteran and his representative found a newspaper article that they realized the criminal proceedings took place in a civilian court, rather than a court martial.  Consequently, even assuming the Federal court docket records are service department records, the 38 C.F.R. § 3.156(c) exception is inapplicable because the Veteran failed to provide VA with sufficient information in his previously claims to identify and obtain the outstanding records, which would substantiate his stressor.  38 C.F.R. § 3.156(c)(2).  

In summary, the Veteran submitted his petition to reopen a service connection claim for PTSD on August 26, 2008.  The February 2005 RO decision last denying the petition to reopen was final.  The record does not show that he filed a formal or informal claim prior to August 26, 2008.  Even assuming the newly submitted Federal court records are service department records, the Veteran failed to provide sufficient information for VA to identify and obtain them in his prior claims.  Id.  For these reasons, the Veteran's claim for an effective date earlier than August 26, 2008, for the grant of service connection for PTSD is denied.


ORDER

New and material evidence has been received to reopen the claim of service connection for a skin disorder, and it is granted for the limited purpose of reopening the claim.

New and material evidence has been received to reopen the claim of service connection for hearing loss, and it is granted for the limited purpose of reopening the claim.

New and material evidence has been received to reopen the claim of service connection for tinnitus, and it is granted for the limited purpose of reopening the claim.

The claim for an effective date earlier than August 26, 2008, for the grant of service connection for PTSD is denied.


REMAND

VA examinations are needed for the skin disorder, hearing loss, and tinnitus claims.  The Veteran contends he has had dermatological and audiological symptoms beginning in service.  He is competent to report on his readily observable skin disorder and hearing problems.  

Updated VA treatment records and an examination are needed for the higher initial rating claim for PTSD.  The most recent VA treatment records are from February 2010 and the last VA examination took place in April 2010.  Since then, the Veteran has submitted a private evaluation suggesting that his PTSD symptoms had increased in severity.   

The TDIU claim is intertwined with claims above.  Adjudication must be deferred until the above claims are finally resolved.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  With any identifying information from the Veteran, obtain all VA treatment records for the Veteran beginning in February 2010.

2.  After associating all newly generated VA treatment records with the claims folder, schedule the Veteran for a VA dermatology examination.  The claims file, including any pertinent documents within the Virtual VA/ VBMS efolders, must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted and the results reported in detail. 

The examiner must identify all skin disorders demonstrated since August 2008.  Note: for VA compensation purposes, a current disability encompasses any skin disorder manifesting since the date of the claim on August 26, 2008; even if such symptoms resolve.  

For each identified skin disorder, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any skin disorder diagnosed on current examination is related to service.  The Veteran's service treatment records are missing, and the examiner must consider the Veteran's reports concerning the details of his service.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on an absence of contemporaneous medical evidence to do so.  

The examiner must provide a supporting rationale for all opinions.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  After associating all newly generated VA treatment records with the claims folder, schedule the Veteran for a VA audiology examination.  The claims file, including any pertinent documents within the Virtual VA/ VBMS efolders, must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted and the results reported in detail. 

For the current bilateral hearing loss and tinnitus, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss and tinnitus diagnosed on current examination is related to in-service noise exposure.  The Veteran's service treatment records are missing, and the examiner must consider the Veteran's reports concerning his in-service and post service noise exposure history.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on an absence of contemporaneous medical evidence to do so.  

The examiner must provide a supporting rationale for all opinions.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  After associating all newly generated VA treatment records with the claims folder, schedule the Veteran for a VA PTSD examination.  The entire claims file, including a copy of this remand and access to any pertinent documents in the Virtual VA/ VBMS efolders, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  

The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD symptoms.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A global assessment of functioning (GAF) score must be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.  

5.  The AOJ should ensure that the examination reports comply with the instructions in this remand.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claims.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


